DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 10/29/2021 is acknowledged.
Claims 1, 3, 6-9, 11, 13, and 16-19 have been amended.
Claims 2 and 12 have been cancelled.
Claims 1, 3-11, and 13-20 remain pending.

Response to Amendment
Applicant's amendments have overcome the previous 112(b) rejections of claims 2 and 12 (moot/cancelled) and claims 7-10 and 17-20 (based on the amendments).  However, indefiniteness remains in the claims, as amended, as further explained below.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11, as amended, are indefinite as it is unclear how the claims can by said to determine that one “or both” conditions A and B are met, while the claims are written in alternative format such that only one of the determining (condition A or B) steps is required to be performed for the claim to be met.  The claims as written do not 
Claims 3 and 13, as amended, raise further indefiniteness, as the claims now recite four (4) different scenarios defining the “first moment of the first time domain resource” and the “second moment of the second time domain resource” that appear to conflict with each other.  It is unclear how the “first moment” can simultaneously be described as both the start and end moments of the first time domain resource.  Similarly, it is unclear how the “second moment” can simultaneously be described as both the start and send moments of the second time domain resource.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-6, 11, and 14-16 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (USP 9585134B2) in view of Basu Mallick et al. (USP 10785802B2), hereafter Basu Mallick.


Regarding claims 1 and 11,
Yamada discloses an apparatus, comprising at least one processor (Fig. 1, 12-15); and a non-transitory computer-readable storage medium storing program to be executed by the at least one processor (Col. 26-27), wherein the program including instructions of a method to determine that one or both conditions A and B are met (alternative language of the claim is noted), determining condition A is met by determining that there is no available uplink shared channel (UL-SCH) resource in a first time domain resource, determining a second time domain resource in which a grant-free UL-SCH resource is configured, the second time domain resource being after the first time domain resource, determining a first time interval between a first moment of the first time domain resource and a second moment of a second time domain resource is greater than or equal to a first time threshold; or (alternative language of the claim is noted) determining that the condition B is met by determining that there is no available UL-SCH resource in a first time domain resource (Col. 12-13, lines 41-60; no UL-SCH resources available for a transmission in this TTI), determining a second time interval between a first moment of the first time domain resource and a third moment of a third time domain resource (timer T304), and in response to the determining that one or both of the condition A and B are met, initiating a random access process (Col. 13, lines 1-11, Col. 13-14, lines 32-18; no valid/available PUCCH, initiating random access procedure on the PCell within timer T304 duration).
Yamada does not expressly show determining a third time domain resource in which a physical uplink control channel (PUCCH) carrying a scheduling request is configured, the third time domain resource being after the first time domain resource.
Title) in which a third time domain resource is determined in which a physical uplink control channel (PUCCH) carrying a scheduling request is configured, the third time domain resource being after the first time domain resource (Fig. 1, SR 130; Fig. 2, step 255; Fig. 6, 615; Fig. 8, 815; Col. 6-7, lines 37-54; Col. 9-10, lines 65-61; Col. 12, lines 17-30).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Yamada by determining a third time domain resource is in which a physical uplink control channel (PUCCH) carrying a scheduling request is configured, the third time domain resource being after the first time domain resource, as shown by Mallick, thereby transmitting SR prior to completing RACH and enabling multiple RACH procedures in parallel.
Regarding claims 4 and 14,
Yamada discloses determining that at least one scheduling request is in a queue (Col. 12, lines 53-55; as long as one SR is pending).
Regarding claims 5 and 15,
Yamada shows, after the determining that at least one scheduling request is in a queue (Col. 12, lines 53-55; as long as one SR is pending), the method further comprises determining the first/second time threshold based on the at least one scheduling request, wherein a first/second correspondence exists between the at least one scheduling request and the first/second time threshold, and the first correspondence is configured by higher layer signaling, or is predefined, or is notified by physical layer signaling (i.e. Abstract; Fig. 4, 7; Col. 2-3; throughout cited disclosure; configuration parameters/ordering conveyed via RRC
Regarding claims 6 and 16,
Yamada discloses the at least one scheduling request is a scheduling request corresponding to a first logical channel set, and a logical channel in the first logical channel set corresponds to at least on one of a first subcarrier spacing, a first time length, or a first service (i.e. Fig. 6; Col. 3-4; first/second radio connections; IMT-advanced, 3GPP, E-UTRA, etc.).

6.	Claims 7-10 and 17-20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Mallick in further view of Chen et al. (USP 10433343B2), hereafter Chen.
Regarding claims 7, 10, 17, and 20,
Yamada discloses determining that there is to-be-transmitted uplink data (Col. 12, lines 53-55; as long as one SR is pending) but does not expressly show determining uplink data corresponding to a second logical channel set, wherein a logical channel in the second logical channel set corresponds to at least on one of a second subcarrier spacing, or a second time length, or a second service, or wherein the uplink data is uplink data corresponding to a third service, and the third service is a ultra-reliable low-latency (URLLC) service.
Chen discloses a method and apparatus for improved random access procedure in wireless communication system (Title) including determining uplink data corresponding to a second logical channel set, wherein a logical channel in the second logical channel set corresponds to at least on one of a second subcarrier spacing, or a second time length, or a second service (i.e. eMBB) or wherein the uplink data is uplink i.e. Fig. 7-17; Col. 9-10, lines 39-4; Col. 11, lines 4-29; Col. 14-15, lines 43-45; Col. 17-18, lines 28-63; random access triggered for UE registered for transmitting a specific service such as URLLC service selects a RA response window corresponding to that service).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yamada by determining uplink data corresponding to a second logical channel set, wherein a logical channel in the second logical channel set corresponds to at least on one of a second subcarrier spacing, or a second time length, or a second service, or wherein the uplink data is uplink data corresponding to a third service, and the third service is a ultra-reliable low-latency (URLLC) service, as shown by Chen, in order to improve random access latency based on specified service type.
Regarding claims 8, 9, 18, and 19,
The combination of Yamada and Chen discloses determining the first/second time threshold based on the uplink data (Yamada: Col. 12, lines 53-55; as long as one SR is pending; Chen: random access triggered for UE registered for transmitting a specific service such as URLLC service selects a RA response window corresponding to that service), wherein determining the first/second time threshold based on the second logical channel set, wherein a fourth/sixth correspondence exists between the second logical channel set and the first/second time threshold, and the fourth/sixth correspondence configured by higher/physical layer signaling or predefined (i.e. Abstract; Fig. 4, 7; Col. 2-3; throughout cited disclosure; configuration parameters/ordering conveyed via RRC).  See motivation above.
Response to Arguments
7.	Applicant's arguments filed 10/29/2021 have been fully considered but they are moot because the new ground of rejection relies on the newly-cited Mallick reference for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477